        19-01294-scc       Doc 63      Filed 03/04/20 Entered 03/04/20 15:51:39                Blank Notice
                                             (wysiwyg) Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Gil−White v. Ercil et al                             CASE NO.: 19−01294−scc

Social Security/Taxpayer ID/Employer ID/Other Nos.:         CHAPTER: 0




                                           NOTICE OF HEARING



Please take notice that a status conference will be held in the above captioned case on March 9, 2020 at 10:00 a.m. in
courtroom 623.

Thank you



Dated: March 4, 2020                                         Vito Genna
                                                             Clerk of the Court
